Exhibit 10.47 THIS SECOND AMENDMENT AGREEMENT (the "Second Amendment") is dated the 13th day of November, BETWEEN: LIVE CURRENT MEDIA INC., a corporation incorporated under the laws of Nevada (the "Company"), - and JONATHAN EHRLICH of PaloaltoCalifornia (the "Executive"). WHEREAS the Company and the Executive (collectively, "the parties") entered into an agreement (the "Employment Agreement") dated as of September 8, 2007 pursuant to which the Company employed the Executive as therein provided until January 31, 2009; AND WHEREAS the partiesentered into an agreement dated February 4, 2009,amending theEmployment Agreement (the "Separation Agreement"),and anAmendment Agreement dated June 2, 2009 (the "First Amendment")modifying the payment terms of the Separation Agreement, (TheSeparation Agreement and the First Amendment shall be collectively referred to herein as the "Separation Agreement"); AND WHEREAS the partieswish to further modify the terms of the Separation Agreement as set forth herein; NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises and the terms and conditions contained herein, the parties covenant and agree with each other that the Separation Agreement be amended as follows: 1.Section 2(b)(i)-(ii):: The remaining severance allowance and additional benefits owing to Executive as of November 16, 2009 hi the gross amount of $109,375,00 shall be paid in a lump sum payment less all applicable withholdings rather than over a period of ten (10) months. The payment will be paid and processed on the November 30, 2009 payroll and shall be subject to the Company's normal payroll practices. 2.Section 2(b)(iii): The Executive will waive all of the net monthly equity payments that the Company is obligated to pay him under the Separation Agreement in exchange for a cash payment of $20,000 less all applicable withholdings. The payment will be paid and processed on the November 30, 2009 payroll and shall be subject to the Company's normal payroll practices, 3.Executive acknowledges that, other than as expressly set forth in this Second Amendment, he is not entitled to any other compensation, benefit, or payment from the Company including but not limited to the $250,000 special bonus that was to be converted agrees that the amounts paid and the value of benefits provided herein may be applied as a set -off against any later claim that he may make. - 2 - 4.Currency.
